[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 June 27, 2006
                               No. 05-16662                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 05-00479-CR-1-JTC-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

HARRISON NORRIS, JR.,
a.k.a. Hardbody Harrison,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (June 27, 2006)

Before BIRCH, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Defendant-appellant, Harrison Norris, Jr., who is awaiting trial on charges of
falsely imprisoning young women, prostituting the alleged victims, and physically

and sexually assaulting them, appeals an order of the district court granting the

government’s motion to revoke his release and impose pre-trial detention. Because

the government showed by clear and convincing evidence that Norris was a danger

to the community, we AFFIRM.

                                        I. BACKGROUND

      A grand jury indicted Norris, along with two codefendants, Cedric Jackson

and Aimee Allen, on nine counts. Count One charged Norris with conspiracy to

hold young women to a condition of peonage, in violation of 18 U.S.C. § 1581(a),

to obtain forced labor and services of young women, in violation of 18 U.S.C.

§§ 1589(1) and (2), to traffic young women for purposes of peonage and forced

labor, in violation of 18 U.S.C. § 1590, and to traffic young women for commercial

sex acts, in violation of 18 U.S.C. § 1591(a), all in violation of 18 U.S.C. § 371.

Counts Two and Three charged Norris with holding K.R.1 and N.H. to a condition

of peonage, including aggravated sexual abuse and attempted sexual abuse, in

violation of 18 U.S.C. §§ 1581(a) and 2. Counts Four and Five charged Norris

with obtaining labor and services from the same two victims “by means of threats

of serious harm to and physical restraints against” them, and by means of a plan to



      1
          The alleged victims are referred to by their initials to protect their privacy.

                                                    2
cause them to believe that if they did not perform the labor and service they and

other persons “would suffer serious harm,” in violation of 18 U.S.C. §§ 1589(1)

and 2. R1-1 at 14. The indictment recited that this offense involved aggravated

sexual abuse and attempted aggravated sexual abuse. Counts Six and Seven

charged Norris with recruiting, harboring, transporting, providing, and obtaining

by any means, the same two victims, for labor and services, in violation of 18

U.S.C. § 1590. According to the indictment, this offense also involved aggravated

sexual abuse and attempted aggravated sexual abuse. Counts Eight and Nine

charged Norris with recruiting, harboring, transporting, providing, and obtaining

by any means the same two victims to participate in a venture which engaged in

commercial sex acts, and benefitting financially from participating in that venture,

in violation of 18 U.S.C. §§ 1591 and 2.

      The government submitted an initial motion for pre-trial detention and

submitted a brief reporting that the charges had arisen out of a chance encounter

between a law enforcement agent and one of Norris’s alleged victims in August

2004. Two of the defendants and seven of the victims had been at a local store.

Some of the women approached the police officer and “pleaded with the police to

arrest them so that they could escape Norris’s abuse.” R1-14 at 2. Norris was

arrested and later released on bond.



                                           3
      The government further summarized that, a year later, law enforcement

agents learned that two women had fled from Norris’s home. Upon investigation

at his home, they found a third woman who claimed to be falsely imprisoned.

These three women provided statements of false imprisonment and prostitution by

Norris similar to those given by the first three women. The women explained that

Norris, a former professional wrestler, had “lured them to his house by claiming

that he would train them to be professional wrestlers.” Id. at 3. A federal

investigation revealed additional victims whose interviews collectively indicated

that Norris and his codefendants “systematically preyed upon poor, vulnerable

women . . . [some] suffer[ing] from drug addiction or homelessness . . . by paying

[their] legal fines or bail, or by using false pretenses.” Id. at 3-4. Norris reportedly

then introduced the women to prostitution. If a victim refused to cooperate, Norris

would physically abuse and violently rape her, threaten her with abuse, and force

her to witness the abuse of other women. Norris maintained control over the

victims with the assistance of “seasoned prostitutes,” who worked for him

voluntarily, monitoring the women both inside and outside of the house, and

imposing fines and various charges to keep them indebted to him. R1-14 at 4.

      In its motion, the government argued that Norris should be detained before

trial because “no condition[]or combination of condition[s] . . . [would] reasonably



                                           4
assure the safety of the community if he [were] released.” R1-14 at 6. The

government asserted that the August 2004 charges of false imprisonment which

were outstanding at the time he lured two further women into his wrestling

training program in August 2005, created a rebuttable presumption that he should

be detained. Additionally, the government contended that the factors listed in 18

U.S.C. § 3142 weighed in favor of detaining Norris – specifically, (1) the charges

against Norris included eight crimes of violence, each with a maximum sentence of

life imprisonment, (2) the evidence against him was powerful, and (3) Norris’s lack

of legitimate employment, filing for bankruptcy, and failure to file federal income

tax returns all weighed in favor of detention. Finally, the government contended

that Norris posed a significant danger to the community because he physically

abused the victims, actively kept the victims imprisoned, continued to prostitute

the victims, and searched for new women to become victims for his operation even

after his August 2004 arrest.

      On 20 October 2005, a magistrate judge conducted a detention hearing for

Norris. During that hearing, the government proceeded by proffer and on the basis

of the indictment. The government conceded that it had not met all three

conditions for the rebuttable presumption pursuant to 18 U.S.C. § 3142, and thus




                                          5
still had the burden to establish that Norris was a danger to the community.2 R3 at

20. The government proffered that, during the investigation in connection with the

2005 reports, the police conducted a search of Norris’s home and found ledger

books listing various charges that indebted the women to Norris. Id. at 22. The

police also found a list of rules, a sign-in sheet for the bathroom, and a woman’s

diary, which indicated that Norris beat her. Id. The government also pointed out

that Norris had charges pending against him based upon both the 2004 and 2005

incidents.

       Norris’ counsel responded that Norris had never been convicted of any

crime. Id. at 28. He explained that Norris was 39 years old, had graduated high

school, had served in the army for over ten years, had made an unsuccessful

attempt to join the NFL, and had wrestled professionally from 1995 through 2001

under the name “Hardbody Harrison.” Id. at 28-29. He asserted that Norris had

earned $50,000 a year while wrestling, but after suing his wrestling association, he

had received a large settlement and no longer needed to work. Id. at 29-30. He

explained that, because Norris was living off the large settlement, he did not file

income tax returns as long as he was living off the settlement. Id. at 31. After he


       2
        The government so conceded because § 3142(e)(1) requires a conviction (within the five
previous years) for a crime of violence or offense for which the maximum sentence is life
imprisonment or death, and, at the time of his 2005 arrest, Norris had only been charged with the
2004 offenses.

                                                6
settled his lawsuit, he started his own wrestling company, “Star South

Championship Wrestling Alliance.” Id. He bought two houses, one for his wife

and two children, and the other as a boarding house for wrestlers whom he trained.

Id. at 31-32. He also built a ring and training center. Id. at 31. Norris allegedly

primarily trained women wrestlers because it was a “niche” market with the

potential to make “a lot more money.” Id. at 32. He focused on women who were

drug addicts, homeless, convicted felons, and generally “down on their luck”

because they “had no future” and “had a desire to achieve.” Id. at 32-33. As part

of the training program, he ran a strict “boot camp” with a point system, sign-in

sheets, and a violent atmosphere where people could get hurt just as when they

wrestled in the ring. Id. at 33.

      Norris’ counsel also presented the testimony of five witnesses: (1) his wife,

Audrey Norris, (2) two of the “team leaders” responsible for supervising the

wrestling trainees, Leslie Smith and Michelle Achuff, (3) Norris’s wrestling buddy,

Robert Terry, and (4) the President of Norris’s wrestling business, Dori Brevard.

These witnesses each testified that they had no knowledge of any prostitution

activities and asserted that anyone who lived with Norris was free to leave at any

time, id. at 39-40, 67-68, 72, 103-04, 126, 153, although both Smith and Audrey

Norris admitted knowing that one resident had left by cutting a hole in the screen



                                           7
of the bathroom window while she was supposed to be taking a shower, id. at 61,

175-76, and Terry admitted that he had heard from “a person or two” in the

wrestling business that Norris prostituted the women who lived with him, id. at

140. Most of them also conceded that neither they nor Norris made any money

from the wrestling venture. Id. at 46-49, 75-76, 115, 117-18, 153. Smith and

Achuff both admitted that they had gone, with Norris and other girls in his

program, to “Mexican clubs” where they danced with men for five dollars a piece.

Id. at 50-52, 91. Audrey Norris admitted knowing about this. Id. at 153-54.

Smith and Achuff also each admitted having made inaccurate statements to federal

investigators after the August 2005 raid, in which they claimed to have made more

at wrestling and paid more in rent than they actually did, and whereby they denied

having gone dancing for money. Id. at 51-52, 78-79. After the four-hour hearing,

the magistrate judge determined that Norris should be released pending trial

because, as a result of the government’s having proceeded by proffer, the

magistrate judge had not been given the opportunity to evaluate the credibility of

the government’s witnesses, such that the government had, in the magistrate

judge’s view, failed to meet its burden for Norris’s detention. Id. at 190-92. The

magistrate judge released Norris on bond, imposing conditions of release which

included a “no-contact” provision for the alleged victims in the case. R1-41 at 2.



                                          8
      In its motion for stay and revocation of release, filed shortly after that

hearing, the government repeated its arguments, insisting that it had shown by clear

and convincing evidence that Norris was a danger to the community and that it had

also shown he was a flight risk. R1-36 at 1. On 16 November 2005, the district

court held a second detention hearing. By way of proffer, the government clarified

that Norris had been arrested in 2001 on charges of pimping and had been arrested

again in 2004 for three counts of false imprisonment. R4 at 8. The government

also called three witnesses, Agent Mark Barear, Captain Keith Zganz, and Sergeant

Robert Harvey.

      Agent Barear testified that on 2 August 2005, he had spoken with two

women who claimed to have been held against their will by Norris. Id. at 26-27.

He reported that one of them, S.T., claimed that she had escaped from Norris’s

house by pretending to take a shower and then cutting her way through the window

screen. Id. at 28. Agent Barear testified that he verified a few weeks later that the

screen in the bathroom window at Norris’s house had been cut. Id. S.T. told him

that she met Norris at a store and he offered to train her to wrestle and to allow her

to live at his place. Id. She had told him that she had received training in

wrestling, but had earned money only through prostitution. Id. at 28-29. She

claimed that she had lived with Norris eight weeks, and although she informed him



                                           9
that she wanted to leave, he would not let her go because she owed him money. Id.

at 30. She could only repay the money by performing certain daily services for

Norris. Id. She stated that there were team leaders who supervised her and that

they were there voluntarily and “loved [Norris].” Id. at 31. She explained to

Agent Barear that she owed Norris $250 a month for the rent of half a room, $20 a

week for groceries, and money to do her nails. Id. S.T. reported that Norris kept

the money she earned from prostitution. Id. at 32. Although he said that S.T. had

admitted to having sex with Norris, Agent Barear could not recall whether she

stated that it was forced, coerced, or something else. Id.

      The agent further testified that S.T. claimed that Norris physically abused

her during a trip to Detroit . Id. at 33. When she stated that she wanted to leave,

Norris told her to perform oral sex on another woman, threw condoms in her face,

poked her in her chest, and threatened to knock her through a wall. Id. She

explained to Agent Barear that she had a rank, and that when she went up in rank,

there would be a pinning ceremony. Id. at 34. The ceremony involved Norris

bracing a victim’s back and then pushing the pin, without backing, through her

shirt and into her skin. Id. She told Agent Barear that Norris kept her

identification. Id. at 35. She informed Agent Barear that two other women who

lived with Norris had been “sold off to another pimp.” Id. Agent Barear testified



                                          10
that she told him she felt that she could not leave him because he would beat her or

sell her to another pimp. Id. at 36. The agent further testified to having heard a

nearly identical report from another alleged victim, D.M. Id. at 36-41.

       Captain Zganz testified that, in 2004, while he was investigating a consumer

dispute at a local store, a woman had run out of the store and told him that she was

being held against her will. Id. at 49-50. He testified that, after entering the store,

he had seen Norris with seven women. Id. at 50. When they were all together, he

reported, the women gave rehearsed, identical statements that they were there

voluntarily. Id. at 51-52. When police officers separated the women and

interviewed them individually, the stories changed. Id. at 52-54. Two of them,

both visibly upset, complained of being held against their will and asked to be

arrested in order to escape. Id. at 54-55. Captain Zganz reported that the police

took the two women to the station for further interviews. Id. at 55. He further

testified that Norris consented to a search of his car, where the police found ledgers

that recorded money owed and paid and a suitcase full of sex toys and condoms.

Id. at 57.

       Sergeant Harvey testified that he had taken out a warrant for three counts of

false imprisonment against Norris through the Cobb County magistrate office.

Id. at 64. Sergeant Harvey also described his interview with T.W., one of the



                                           11
alleged victims who had been arrested for prostitution. She told him how Norris

had bonded her out and told her that she had to live with him and work for him. Id.

at 67. She told Harvey that she had worked as a prostitute for Norris by going to

different Mexican dance clubs, charging for dances, and then prostituting for

sexual acts. Id. at 67-68. She told him that she had been controlled at all times by

a “team leader.” Id. at 68-69. Sergeant Harvey reported that T.W. told him that

each woman who joined Norris’s group would be forced to participate in a “cut

party,” which involved the new recruit performing various sexual acts on different

men and women. Id. at 70-71. If the woman did not perform all the acts, the other

women would force sexual acts on her with sex toys. Id. at 71. T.W. told Sergeant

Harvey that, at one “cut party,” Norris had head-butted a woman who refused to

perform and had threatened to throw her out a window, and that she had later

escaped by running to a friend’s car she had spotted while leaving Wal-Mart with a

team leader. Id. at 71-72. Sergeant Harvey testified that he had interviewed the

alleged victim and she had corroborated that story. Id. at 72. Sergeant Harvey also

reported that T.W. had told him that the night before the police took her away in

August 2004, Norris had asked her to have sex with him and had threatened to kill

her if she refused. Id. at 73-74.




                                         12
      At the end of the hearing, the court granted the government’s motion and

revoked Norris’s release orders and ordered him detained pending trial. R4 at 156-

58. The court first found the statements by the government’s witnesses credible

and consistent. Id. at 156. It pointed out that the crimes charged carry terms of life

imprisonment, and thus that the seriousness of the crimes is “quite obvious.” Id. at

157. The court summarized that having “considered the nature of the crime, the

weight of the evidence in support of it, the history and characteristics of [Norris],

and the nature of the danger to the individuals in the community” there was a

“significant likelihood that [certain witnesses] might be intimidated or abused

again with regard to their possible testimony in the case.” Id.

      In a written order, the court further explained that the indictment alleged

crimes that were committed by force or by threat of force, and therefore, they were

“crimes of violence” as defined under 18 U.S.C. § 3156(a)(4). R1-63 at 5. The

court also found that the evidence against Norris was “strong” and that the

indictment was “entitled to deference.” Id. at 6. The court found that the

government’s witnesses were credible and that Norris’s witnesses were generally

not credible in that their testimony contradicted itself and that of other defense

witnesses. The court further observed that each defense witness had a personal

relationship with Norris, “and [was] therefore interested to some extent.” Id. The



                                           13
court noted that Norris’s history and characteristics showed that he had a

propensity to engage in the sort of activity with which he had been charged even

while out on bail in connection with that conduct, that he had no verifiable source

of income, which provided a motive for him to continue in the offensive conduct,

and that, based on the testimony, Norris posed a danger to possible witnesses and

to the public at large. Id. at 6-7. The court concluded that the government had

shown by clear and convincing evidence that “no condition or combination of

conditions [would] reasonably assure the safety of any other person or the

community,” should Norris be released. Id. at 5.

      On appeal, Norris argues that the district court erred because the government

did not satisfy its burden under 18 U.S.C. § 3142 of showing that pre-trial

detention was appropriate. More specifically he contends both that he presented

evidence that established he was not the type of person who would commit the

alleged offenses, and that only half of the testimony favored detention while the

other half supported release, and accordingly, that the government had failed to

show by clear and convincing evidence that he should be detained.

                                 II. DISCUSSION

      Cases arising under 18 U.S.C. § 3142, as mixed questions of law and fact,

are subject to plenary review. United States v. Quartermaine, 913 F.2d 910, 915



                                         14
(11th Cir. 1990). However, a district court’s factual findings in connection with

the §3142 determination are reviewed only for clear error. Id. “A finding of fact is

clearly erroneous only when a reviewing court is left with the definite and firm

conviction that a mistake has been committed.” Id. (quotations omitted).

      Under 18 U.S.C. § 3142(e), if a district court “finds that no condition or

combination of conditions will reasonably assure the appearance of the person as

required and the safety of any other person and the community,” then the person

should be ordered detained before trial. We have observed that it was Congress’s

intent that the “safety of any other person” include the defendant’s level of

dangerousness to any identifiable individual, notably a victim or witness. United

States v. King, 849 F.2d 485, 487 n.2 (11th Cir. 1988). The government must

show the necessary potential danger by clear and convincing evidence. 18 U.S.C.

§ 3142(f)(2); see Quartermaine, 913 F.2d at 915. Further, “the rules concerning

admissibility of evidence in criminal trials do not apply” in the presentation of

evidence for purposes of this determination. 18 U.S.C. § 3142(f)(2).

      The following factors should be considered in determining whether a person

poses danger to the community:

             (1)    The nature and circumstances of the offense charged,
                    including whether the offense is a crime of violence . . . ;
             (2)    the weight of the evidence against the person;
             (3)    the history and characteristics of the person, including–

                                          15
                   (A)    the person’s character, physical and mental
                          condition, family ties, employment, financial
                          resources, length of residence in the community,
                          community ties, past conduct, history relating to
                          drug or alcohol abuse, criminal history, and record
                          concerning appearance at court proceedings; and
                   (B) whether, at the time of the current offense or arrest,
                          the person was on probation, on parole, or on other
                          release pending trial, sentencing, appeal, or
                          completion of sentence for an offense under
                          Federal, State, or local law; and
             (4)   the nature and seriousness of the danger to any person or
                   the community that would be posed by the person’s
                   release.

18 U.S.C. § 3142(g). Consideration of factors under § 3142(g)(1) and (2) require

plenary review, but those under § 3142(g)(3) and (4) pose purely factual questions

subject only to review for clear error. United States v. Hurtado, 779 F.2d 1467,

1472 (11th Cir. 1985).

      In this case, an analysis of these four factors supports the district court’s

finding that Norris poses a danger to the community. The first factor–nature of the

offense charged–clearly weighs in favor of detention. Norris does not dispute the

district court’s finding that he has been charged with crimes of violence. Further,

the seriousness of the crimes charged, all but one of which carry a maximum

sentence of life imprisonment, weighs in favor of detention. See 18 U.S.C.

§§ 1581(a), 1589, 1590, 1591(b). Accordingly, under plenary review, we find no




                                          16
error in the district court’s finding that Norris’s crimes constituted violent crimes,

thus weighing in favor of detention.

       The second factor–weight of the evidence–also weighs in favor of detention.

We have held that a grand jury indictment conclusively establishes probable cause

to implicate a person in a crime. Hurtado, 779 F.2d at 1477. Furthermore, the

government presented three police officers who separately interviewed eight

different victims who presented very similar accounts of the crimes with which

Norris has been charged. The officers also testified to the existence of physical

evidence corroborating the accounts of these witnesses.

       In contrast, the evidence presented by Norris was not persuasive in

opposition to detention. The first two witnesses, team leaders who lived with

Norris, appeared biased, admitted to having lied to investigating agents, and in

some cases offered testimony that was inconsistent with that of other witnesses.

Additionally, upon cross-examination, these same witnesses actually confirmed

information presented by the police officers. Similarly, two of Norris’s other

witnesses confirmed that Norris did not have income and that he organized events

at strip clubs. Norris’s wife also confirmed the evidence presented by the officers.3



       3
         Although Norris argues to the contrary, a court may consider hearsay evidence for
purposes of a determination pursuant to 18 U.S.C. § 3142. See 18 U.S.C. § 3142(f)(2). Further,
there is no requirement that the government present physical evidence. See 18 U.S.C. § 3142.

                                              17
Accordingly, under plenary review, we conclude that the district court did not err

in finding that the government presented strong evidence that Norris engaged in

the alleged offenses.

      The third factor–Norris’s history and characteristics–provided the weakest

case, but still serves to support detention. Norris did successfully serve in the

military, has no prior convictions or any history of drug or alcohol abuse. He has

also attended all his court proceedings. Nevertheless, he does have two prior

charges against him involving similar conduct. He also has no legitimate

employment or income and he no longer has any savings. We find no clear error in

the district court’s assessment of this factor as weighing in favor of detention.

      The fourth factor–nature and seriousness of the danger the person poses to

another person or the community–weighs, once again, clearly in favor of detention.

As the previous summary of the evidence indicated, Norris is charged with crimes

that involve violence, and the victims have alleged that Norris physically abused

them and threatened abuse. The victims have also alleged that Norris preyed upon

women by offering to train them for wrestling and then enslaving them into

prostitution. Accordingly, there is evidence in the record to support the district

court’s conclusion that Norris poses a serious danger both to potential witnesses




                                          18
and to the community at large, because of the possibility that he will trap other

women. Thus, there is no clear error.

       In sum, the record–including the fact that eight of the charges against him

carry a maximum sentence of life imprisonment and that they are all crimes of

violence, the strong evidence against Norris, Norris’s lack of legitimate

employment or income, and the seriousness of the danger he poses to the victim-

witnesses and to the community generally–overwhelmingly weighs in favor of

detention. Thus, upon plenary review, we find that the district court did not err in

finding that the government met its burden in establishing that Norris should be

detained because he is a danger to the community.4

                                    III. CONCLUSION

       Norris appeals a district court order revoking his release and imposing

detention pending his trial on charges of false imprisonment, forcing prostitution,,

and physical and sexual assault. Because the government showed by clear and

convincing evidence that Norris was a danger to the community, we conclude that

the district court did not err in revoking his release and ordering him detained until

his trial. Accordingly, we AFFIRM.



       4
        Because we conclude the government sufficiently showed that Norris posed a danger to
the community, it is not necessary to address the government’s alternative argument that Norris
should be detained because he is a flight risk.

                                               19